Title: To Alexander Hamilton from George Cabot, [4 March 1793]
From: Cabot, George
To: Hamilton, Alexander



[Philadelphia, March 4, 1793]
My dear Sir

The People of Massachusetts entertain the idea that a balance is due to the State more than sufficient to cover her State debt, & some anxiety has been excited in the legislature of that state lest she shou’d finally fail of receiving it. After the failure of the Assumption bill I intended to have had five minutes conversation with you on the subject, but saw that your time seemed to be overcharged with other business.
I hope you will find leisure & inclination to furnish me soon with your ideas on the interesting subject of commercial policy & that you will say definitively whether my continuance in the bank is to be desired or not since it furnishes so copious a topic for complaint. I called this morning to bid you farewell but you were absent.
May God bless you!

G Cabot
Eveg March 4. 93

